Citation Nr: 0714512	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-17 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension and 
hypertensive heart disease to include as due to exposure to 
Agent Orange.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1954 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2003, by a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In a statement, dated in July 2006, the veteran raised claims 
for increase for left ear hearing loss and diabetes mellitus, 
as well as, service connection for kidney stones, which had 
been previously denied by a rating decision dated in December 
2004.  These claims are referred to the RO for appropriate 
action. 

In August 2006, the veteran appeared at a hearing before the 
undersigned. A transcript of the hearing is in the record.  
At the hearing, the veteran raised the claim of service 
connection for right ear hearing loss, which had been 
previously denied, which is referred to the RO for 
appropriate action. 

On appeal of the claim of service connection for hypertension 
and hypertensive heart disease to include as due to exposure 
to Agent Orange, the Board has jurisdiction responsibility to 
consider whether it is proper for a claim to be reopened, and 
what the RO determined in this regard is not binding.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1. In a rating decision in August 1981, the RO denied the 
veteran's claim of service connection for hypertension; after 
the veteran was notified of the adverse determination and of 
his right to appeal, he did not appeal the denial of service 
connection, and the rating decision became final.

2. Evidence submitted since the last final rating decision 
includes medical records that show a diagnosis of 
hypertension, which relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection 
for hypertension and hypertensive heart disease.

3. Hypertension and hypertensive heart disease were not 
affirmatively shown to have had onset during service; 
hypertension and hypertensive heart disease were not 
manifested to a compensable degree within one year from the 
date of separation from service; hypertension and 
hypertensive heart disease, first diagnosed after service, 
are unrelated to an injury, disease, or event of service 
origin, including exposure to herbicides; and hypertension 
and hypertensive heart disease are unrelated to service-
connected diabetes mellitus. 


CONCLUSIONS OF LAW

1. The rating decision in August 1981 by the RO, denying 
service connection for hypertension, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision in August 1981, denying service connection for 
hypertension, is new and material, and the claim of service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3. Hypertension and hypertensive heart disease to include as 
due to exposure to herbicides were not incurred or aggravated 
during service; and service connection as a chronic disease 
may not be presumed to have been incurred during service. 
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a)(e) 
(2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, 
dated in February 2003.  The notice included the type of 
evidence needed to reopen the claim of service connection, 
that is, evidence of a new factual basis.  The notice also 
included the type of evidence needed to substantiate the 
underlying claim of service connection for hypertension and 
hypertensive heart disease, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include evidence in his possession that pertained to the 
claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); Kent v. Nicholson, 20 Vet.App. 1 
(2006) (elements of a new and material evidence claim); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for degree of disability and 
the provision for an effective date).

To the extent that the degree of disability assignable and 
the provision for an effective date was not provided, as the 
claim is denied, no disability rating or effective date will 
be assigned, so there can be no possibility of prejudice to 
the veteran with respect to the notice required under 
Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records shows that he served in the 
Republic of Vietnam during the Vietnam era.  The service 
medical records, including the report of retirement 
examination, are negative for a finding of hypertension or 
hypertensive heart disease.  

After service on VA examination in April 1981, the blood 
pressure reading was 100/70.  At the examination, the veteran 
provided a history of intermittent elevated blood pressure 
readings in the early 1970s while on active duty.  The 
examiner noted that the veteran had never been medicated or 
experienced any complication.  

In a statement, dated in April 1996, a private physician 
stated that in 1988 the veteran presented with a history of 
hypertension of two to three years duration. 

VA records, dated in November 2002, show that an X-ray was 
suggestive of systemic hypertension. 

In a statement, dated in November 2002, the veteran claimed 
service connection for hypertension as due to exposure to 
Agent Orange.  He stated that he had been treated for and 
diagnosed with hypertension in 1970.  

Private medical records, dated in March 2003, document an 
increase in blood pressure. 

In September 2003, the veteran was informed by VA that based 
on the Agent Orange Registry examination he was found to have 
hypertension. 

On VA examination in December 2004, the diagnosis was 
essential hypertension not secondary to diabetes mellitus.  

Service connection has been granted for diabetes mellitus. 

New and Material Evidence

The veteran filed his claim to reopen in November 2002

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108

New and material evidence means evidence not previously 
submitted to agency decision makers, which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  For the purposes of 
reopening a claim, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The veteran now seeks to reopen the claim. A claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

The claim of service connection for hypertension was denied 
by the RO in August 1981 on grounds that hypertension was not 
shown.  After the veteran was notified of the adverse 
determination and of his right to appeal, he did not appeal 
the denial of service connection, and the rating decision 
became final.  38 .F.R. § 3.104.

The additional evidence presented documents a systemic 
hypertension by X-ray and a current diagnosis of 
hypertension. 

This evidence is new and material because it relates to 
unestablished facts necessary to substantiate the claim, that 
is, evidence of a current diagnosis of hypertension, the 
absence of which was the basis for the previous denial of the 
claim, and raises a reasonable possibility of substantiating 
the claim of service connection. 

As the evidence is new and material, the claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  And the Board will 
review the merits of the claim.  

Principles of Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as hypertension 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange. 38 U.S.C.A. 
§ 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange does not include hypertension or hypertensive heart 
disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e). 

When a claim disability is not on the list of presumptive 
diseases, a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Analysis 

The service medical records do not document hypertension.  
After service, hypertension was first documented in 1988.  
Then there was a two to three history of the condition.  
Hypertension was also documented in 2002 and in 2003. 

On the basis of the service medical records hypertension and 
hypertensive heart disease were not affirmatively shown to be 
present during service and as the conditions were not noted 
during service, service connection on the basis of continuity 
of symptomatology does not apply.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a), (b).  



After service, hypertension was first documented in 1988 with 
a history, dating back two or three years earlier.  In either 
event, well beyond the one-year presumptive period after 
separation from service for manifestation of hypertension and 
hypertensive heart disease as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hypertension and hypertensive heart disease are not on the 
list of diseases presumed to be associated with exposure to 
Agent Orange under 38 C.F.R. § 3.309(e), which means that on 
the basis of medical and scientific studies, there is not a 
significant statistical association between hypertension and 
hypertensive heart disease and exposure to Agent Orange.  
38 C.F.R. § 1.17. 

Since the presumption of service connection under 38 C.F.R. § 
3.309(e) cannot be applied to the veteran's advantage, the 
Board must then look at evidence of actual causation, which 
requires a much higher standard of proof, that is, a showing 
that exposure to Agent Orange actually caused hypertension 
and hypertensive heart disease, which developed years later.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

There is no competent medical evidence of record directly 
relating hypertension and hypertensive heart disease, first 
diagnosed more than one year after separation from service, 
and exposure to Agent Orange. 

As for secondary service connection, there is only one 
etiological opinion addressing the issue of whether the 
veteran's hypertension is secondary to service-connected 
diabetes mellitus.  And that opinion opposes, rather than 
supports, the claim as the examiner stated hypertension was 
not related to diabetes mellitus.  

As for the veteran's statements and testimony that 
hypertension and hypertensive heart disease are related to 
exposure to herbicides or secondary to his service-connected 
diabetes mellitus, where as here, the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required 
to support the claim.  The veteran as a lay person is not 
competent to offer a medical diagnosis or opinion and 
consequently the statements and testimony do not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As the Board may consider only independent medical evidence 
to support its finding, and as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

As new and material evidence has been presented, the claim of 
service connection for hypertension and hypertensive heart 
disease is reopened, and to this extent only the appeal is 
granted; on the merits of the claim, service connection for 
hypertension and hypertensive heart disease is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


